Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28, 3-34, and 36-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 28, 3-34, and 36-49 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or as a method of organizing human activity.

In regard to Claims 28, 45, and 46, the following limitations can be performed as a mental process by a human being and/or as a method of organizing human activity, in terms of performing
A method for training a user's brain by utilizing a first device and a second device,
[…] comprising […]
causing the user to perform flash training,
wherein […] causing the user to perform flash training comprises […] displaying…predetermined order,
wherein time during which each of the texts is […] displayed is less than [a predetermined amount of time],
wherein the normal direction of the plurality of texts is a direction of a text in which a rotation angle of the text is 0° to 45° or 315° to 360°,
wherein the reversed text is a text in a direction in which a rotation angle of the text is 135° to 225°,
wherein the inverted text is a text wherein a text in the normal direction is inverted around a longitudinal central axis in a two-dimensional plane,
wherein the inverted and reversed text is a text which is a reversed text and which is an inverted text, and
wherein a display embodiment of the plurality of texts changes when reversed or inverted, 
[…] evaluating a result of training of […] displaying the text…plurality of texts;
[…]
[…] stor[ing] data representing each page of a book […],
[…] causing the user to perform reading training comprises:
reading out the data representing one page of the book […];
displaying the one page of the book […];
displaying a marker on the one page of the book; and 
changing a display position of the marker at a predetermined time interval, and
wherein the method comprises:
causing the user to perform flash training by […] causing the user to perform flash training […]; and
causing the user to perform reading training by […] causing the user to perform reading training […].

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or as a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “device”, a “first device”, a “second device”, a “third device”, a “fourth device”, “program”, performing an action “instantaneously” or within a certain time period, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “device”, a “first device”, a “second device”, a “third device”, a “fourth device”, and/or a “program”, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 3 in Applicant’s specification.

	Response to Arguments
 	Applicant argues on page 12 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    319
    716
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because visual display of certain specified data has been held by the CAFC to be a mental process in, e.g., Electric Power Group and University of Florida Research.  And training a human subject with a computer (e.g., to read faster) has been held to be a method of organizing human activity by the CAFC in, e.g., In re Noble Systems Corporation (non-precedential).

	Applicant argues on page 13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image2.png
    204
    750
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because employing a computer display to display visual data has been held by the CAFC to not render patent eligible subject matter in, e.g., Electric Power Group and University of Florida Research.

	Applicant further argues on page 13 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image3.png
    376
    740
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because Applicant’s invention does not constitute a technological improvement to the extent that it consists of an abstract idea embodied on generic computing devices.  See, e.g., the CAFC’s decision in Ultramercial in regard to what constitutes such an improvement.  None of Applicant’s claimed technologies (i.e., the claimed computing devices) are improved by Applicant’s invention, in terms of them none of them are able to run faster, use less power, and/or be manufactured more cheaply.  



	Applicant further argues on page 14 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image4.png
    249
    689
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because collecting data (i.e., receiving user input), analyzing that data, and providing an output based on that analysis (i.e., displaying a subsequent text) has been held by the CAFC to be a mental process in, e.g., Electric Power Group.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715